EXAMINER’S COMMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-10 and 13-20 are pending. 
3.	The objection to claim 7 for being improperly dependent is withdrawn in view of Applicant’s amendments to the claim.  The claim has been rejoined and examined on the merits. 
Request for Information under 37 C.F.R. 1.105
4.	Applicant’s response to the Request for Information under 37 C.F.R. 1.105 submitted on December 10, 2021 is acknowledged, and is found responsive of the Request.  The confidential information in the response was fully considered and found material to patentability.  The Examiner determined that said information would necessitate an obviousness-type double patenting rejection over the claims of applications 16/363,298, 16/363,282, and 16/363,373.  However, the terminal disclaimer filed on January 13, 2021 has obviated the issue.  The terminal disclaimer has been approved. 
Deposit of Biological Material
5.	In the reply filed on December 10, 2020, Applicant provided written assurances that the deposit of the representative seed of the claimed cotton variety was made and accepted under the terms of the Budapest Treaty (see page 5 of the Remarks). Accordingly, the rejection under 35 U.S.C. 112(a) has been withdrawn. 
EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michelle Wiggins, Applicant’s representative, on January 11, 2021. 
In the Claims
7.	The claims have been amended as follows: 
In claim 4, the phrase --of cotton seeds-- has been inserted after “population.” 
	Claim 5 has been amended to recite, in its entirety, as follows: 
	--A method for producing a seed of a cotton plant, comprising: 
	(a) planting a first seed of the cotton variety of claim 1 in proximity to a second seed of cotton variety designated PX4A62W3FE or to a cotton seed from a different variety;
	(b) growing a plant from the first seed under pollinating conditions; and, 
	(c) harvesting cotton seed from the plant grown from the first seed.--
	In claim 6, the term “A F1 progeny” has been amended to recite --An F1 progeny--. 
	In claim 8, the term “plants of step (b)” has been amended to recite --plant of step (b)--. The phrase “surrounding the growing plants” has been amended to recite --surrounding the growing plant--. 
	In claim 14, the term --of cotton plants-- has been inserted after “population.” 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662